DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-7, 10-13, 16, 20, 21, 24, 25, 27, 29, 33-35 and 37.

Election/Restrictions
Applicant’s election of Group 1 and the species membrane or porous scaffold and non-woven or woven polymer matrices in the reply filed on 03/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 8, 9 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 3 recites the limitation "at least one excipient" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 27 and 34 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu et al. (US 2010/0278725, Nov. 4, 2010).
Liu et al. disclose an implantable device comprising a biocompatible and biodegradable matrix impregnated with a bioactive complex, wherein the bioactive complex comprises one or more particle forming materials and one or more bioactive agents (claim 1). The particle forming material may be a mixture of biocompatible polymer such as polyethylene glycol (i.e. excipient) and polylactic-co-glycolic acid (PLGA) (i.e. polymer) (claim 19). 
. 

Claim(s) 1, 5-7 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mathisen et al. (US 2007/0299542, Dec. 27, 2007).
Mathisen et al. disclose a resorbable polymeric mesh implant that is intended to be used in the reconstruction of soft tissue defects. The mesh implant comprises at least a first and a second material, wherein the second material is substantially degraded at a later point in time than the first material following the time of implantation. The mesh implant is adapted to have a predetermined modulus of elasticity that gradually is decreased until the mesh implant is completely degraded and subsequently resorbed. Due to the gradual decrease in the modulus of elasticity of the mesh implant, the regenerating tissue may gradually take over the load applied to the tissue defect area (abstract). The mesh implant may be used in the repair of defects in the abdominal wall, which may be a result from hernia (¶ [0003]). The number of materials is preferably 3-4 (¶ [0035]). The additional materials can be partly or fully incorporated with any of the other materials of the mesh implant (¶ [0030], [0036], and Fig. 3). The additional materials may have a modulus of elasticity different than the first and second materials (¶ [0030], [0036], and [0037]). The materials of the mesh implant can be fibers made from any bioresorbable polymer, copolymer, polymer blend or polymer composite (¶ [0039]). The materials of the mesh implant can have a woven or knitted structure with pores of a suitable pore size, or can have a non-woven structure (¶ [0041]).  The mesh 
Mathisen et al. anticipate the instant claims insofar as disclosing a polymeric mesh implant comprising a bioactive or therapeutic substance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 2, 3, 10, 11, 16, 27, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al. (US 2007/0299542, Dec. 27, 2007) in view of Clay (US 2013/0296500, Nov. 7, 2013).
Mathisen et al. do not disclose wherein the mesh implant comprises polyglycolic acid, polyethylene glycol, and poly(lactic-co-glycolic acid) copolymer.
However, Clay discloses wherein the term “biodegradable polymer” means a synthetic or a naturally derived biodegradable, biocompatible polymer that may be absorbed (resorbed) once implanted in a living mammalian body. Synthetic biodegradable polymers include polyethylene glycol, polyglycolic acid, and polylactic-glycolic acid (PLGA) (¶ [0027]). PLGA refers to poly(lactic-co-glycolic acid) (¶ [0049]). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated polyethylene glycol (i.e. excipient), polyglycolic acid, and poly(lactic-co-glycolic acid) copolymer into the mesh implant of Mathisen et al. since the mesh implant comprises multiple different materials made from bioresorbable polymers and polyethylene glycol, polyglycolic acid, and poly(lactic-co-glycolic acid) copolymer are known bioresorbable polymers as taught by Clay. 
In regards to instant claim 16 reciting wherein the excipient comprises about 50% by weight or less of the total weight of the at least one polymer and therapeutically active agent, as discussed above, it would have been obvious to one of ordinary skill in the art to have incorporated polyethylene glycol (i.e. excipient) to form one of the materials of the mesh implant. The materials of the mesh implant affects the degradation rate and modulus of elasticity of the mesh implant as taught by Mathisen et al. Therefore, it would have taken no more than the relative skill of one of ordinary skill .  

2.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al. (US 2007/0299542, Dec. 27, 2007) in view of Clay (US 2013/0296500, Nov. 7, 2013) and further in view of Kohn et al. (US 2005/0123481, Jun. 9, 2005). 
	The teachings of Mathisen et al. and Clay are discussed above. Mathisen et al. and Clay do not disclose wherein the therapeutic substance is embedded in the matrix. 
	However, Kohn et al. disclose wherein biologically or pharmaceutically active compounds may be physically admixed, embedded in or dispersed in a polymer matrix (¶ [0053]).
	It would have been prima facie obvious to one of ordinary skill in the art to have embedded the therapeutic substance in the polymer matrix of Mathisen et al. since this is a known alternative and effective method of incorporating a therapeutic substance into a polymer matrix as taught by Kohn et al. 
	In regards to instant claim 4 reciting wherein the at least one polymer and at least excipient are embedded in the matrix, Mathisen et al. disclose wherein the additional materials may be partially or fully incorporated with any of the other materials. As such, it would have been obvious to have the third material (e.g. at least one polymer) and fourth material (e.g. at least one excipient) partially or fully incorporated with the second material (e.g. polymer matrix). 

s 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al. (US 2007/0299542, Dec. 27, 2007) in view of Clay (US 2013/0296500, Nov. 7, 2013) and further in view of Schwarz et al. (US 2003/0203000, Oct. 30, 2003). 
	The teachings of Mathisen et al. and Clay are discussed above. Mathisen et al. and Clay do not disclose wherein the amount of therapeutic substance is about 20% by weight or less of the total weight of the at least one polymer and at least one excipient.
	However, Schwarz et al. disclose wherein a therapeutic-agent loaded polymeric carrier comprises from 1% or less to 70% wt. % or more therapeutic agent (¶ [0030]).  	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated from 1% or less to 70% wt. % therapeutic substance into the polymeric mesh implant of Mathisen et al. since this is a known and effective amount of therapeutic substance for polymeric carriers comprising therapeutic substances as taught by Schwarz et al. 

4.	Claims 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al. (US 2007/0299542, Dec. 27, 2007) in view of Rousseau et al. (US 2012/0225052, Sep. 6, 2012). 
	The teachings of Mathisen et al. discussed above. Mathisen et al. do not disclose wherein the therapeutic substance is paclitaxel. 
	However, Rousseau et al. disclose a composition for treating tissue defects (abstract). The tissue defect may be in the form of a hernia (¶ [0002]). Therapeutic 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated paclitaxel into the mesh implant of Mathisen et al. since the mesh implant treats soft tissue defects and comprises therapeutic substances and paclitaxel is a known therapeutic substance used in compositions for treating soft tissue defects as taught by Rousseau et al. 

5.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al. (US 2007/0299542, Dec. 27, 2007) in view of Rousseau et al. (US 2012/0225052, Sep. 6, 2012) and further in view of Huang et al. (US 2014/0193569, Jul. 10, 2014).
	The teachings of Mathisen et al. and Rousseau et al. are discussed above. Mathisen et al. and Rousseau et al. do not disclose wherein paclitaxel is in an amount ranging from 10 ug/cm2 and 450 ug/cm2.
	However, Huang et al. disclose a stent with an antiproliferative coating (abstract). Suitable antiproliferative agents include paclitaxel (¶ [0123]). The total dose of antiproliferative agent is between about 125 ug/cm2 to about 300 ug/cm2 (¶ [0107]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated between about 125 ug/cm2 to about 300 ug/cm2 paclitaxel into the polymeric mesh implant of Mathisen et al. since this is a known and effective amount of paclitaxel for a therapeutic effect as taught by Huang et al.

s 29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al. (US 2007/0299542, Dec. 27, 2007) in view of Clay (US 2013/0296500, Nov. 7, 2013) and further in view of Ascher et al. (US 2012/0172794, Jul. 5, 2012). 
	The teachings of Mathisen et al. and Clay are discussed above. Mathisen et al. and Clay do not disclose wherein the polyethylene glycol is polyethylene glycol 8000.
	However, Ascher et al. disclose an implantable medical device comprising at least one biocompatible and biodegradable film-forming agent (abstract). The biocompatible and biodegradable film-forming agent may be a polyalkylene glycol (¶ [0075]). The polyalkylene glycol may be polyethylene glycol 8000 (¶ [0076]).
	As discussed above, it would have been obvious to have incorporated polyethylene glycol into the polymeric mesh implant of Mathisen et al. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated polyethylene glycol 8000 into the polymeric mesh implant of Mathisen et al. since this is a known and effective polyethylene glycol for implants as taught by Ascher et al. 

7.	Claims 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathisen et al. (US 2007/0299542, Dec. 27, 2007) in view of Clay (US 2013/0296500, Nov. 7, 2013) and further in view of Iwamoto et al. (US 5,759,583, Jun. 2, 1998).

The teachings of Mathisen et al. and Clay are discussed above. Mathisen et al. and Clay do not disclose wherein poly(lactic-co-glycolic acid) having a lactide/glycolide molar ratio of about 25:75 and having a molecular weight ranging from about 20,000 g/mol to about 250,000 g/mol. 
	However, Iwamoto et al. disclose a sustained release composition comprising a PLGA matrix (abstract). The molar ratio of lactic/glycolic acid is about 100:0 to about 25:75 (claim 5). The poly(lactic/glycolic acid) polymer has a weight average molecular weight of about 4,500 to about 50,000 (claim 6).
	As discussed above, it would have been obvious to have incorporated poly(lactic-co-glycolic acid) into the polymeric mesh implant of Mathisen et al. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated a poly(lactic-co-glycolic acid) having a molar ratio of lactic/glycolic acid of about 100:0 to about 25:75 and a molecular weight of about 4,500 to about 50,000 into the polymeric mesh implant of Mathisen et al. since this is a known and effective poly(lactic-co-glycolic acid) as a matrix material as taught by Iwamoto et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10-13, 16, 20, 21, 24, 25, 27, 29, 33-35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,888,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite specific matrix, polymer, excipient, and therapeutic agent) and thus read on the instant claims.


Conclusion
Claims 1-7, 10-13, 16, 20, 21, 24, 25, 27, 29, 33-35 and 37 are rejected.
Claims 8, 9 and 42 are withdrawn.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612